Case 4:18-cr-01256-CKJ-JR Document 75-6 Filed 08/20/19 Page 1 of 30




   Defendant's closet in San Diego. Note
equipment for manufacturing firearms and
                 ammunition loading
                      Case 4:18-cr-01256-CKJ-JR Document 75-6 Filed 08/20/19 Page 2 of 30




                                                                            95-Aci2
                                                               -,p1)


                                         .011,




                                                                                                  45
                                                                                            171
Dan H. Cooper, Esq.                              U.S. v. Joshua Joel Pratchard
Gov's Supp. Disci.                                CR 18-01256-TUC-CKJ (JR)
Case 4:18-cr-01256-CKJ-JR Document 75-6 Filed 08/20/19 Page 3 of 30




                                                                      46
Case 4:18-cr-01256-CKJ-JR Document 75-6 Filed 08/20/19 Page 4 of 30




                                                                      47
                      Case 4:18-cr-01256-CKJ-JR Document 75-6 Filed 08/20/19 Page 5 of 30




Dan H. Cooper, Esq.
Gov's Supp. Disci.
                                                U.S. V. Joshua Joel Pratt:nard
                                                 CR 18-01256-TUC-CKJ (JR)                   48
                      Case 4:18-cr-01256-CKJ-JR Document 75-6 Filed 08/20/19 Page 6 of 30




Dan H. Cooper, Esq.
Gov's Supp. Disci.
                                                U.S. v. Joshua Joel Pratchard
                                                 CR 18-01256-TUC-CKJ (JR)                   49
       Case 4:18-cr-01256-CKJ-JR Document 75-6 Filed 08/20/19 Page 7 of 30




Dan H. Cooper, Esq.      U.S. v. Joshua Joel Pratchard
Gines Supp liiscL         CR 18-01256-TUC-CKJ (JR)                           50
       Case 4:18-cr-01256-CKJ-JR Document 75-6 Filed 08/20/19 Page 8 of 30




Dan H. Coo'.   .         U.S. v. Joshua Joel Pratchli
Gov's Supp                CR 18-01256-TUC-CKJ (JR)                           51
       Case 4:18-cr-01256-CKJ-JR Document 75-6 Filed 08/20/19 Page 9 of 30




Dan H. Cooper, Esq.      U.S. v. Joshua oel Pratc
Gov's Supp. Disci.        CR 18-01256-   C-CKJ                               52
      Case 4:18-cr-01256-CKJ-JR Document 75-6 Filed 08/20/19 Page 10 of 30




                                                           143*e in USA




                            sam l:11011 tiAl
                                i 10         Tents




                 FREEDOM
                 MUNMONS




Al.Cooper, Esq.          U.S. v. Joshua Joel Pratchard                       53
  Supp. Disci.            CR 118-01256-TUC-CKJ (JR)
Case 4:18-cr-01256-CKJ-JR Document 75-6 Filed 08/20/19 Page 11 of 30




                                                                       54
                     Case 4:18-cr-01256-CKJ-JR Document 75-6 Filed 08/20/19 Page 12 of 30




Dan H. Cooper, sq.
Gov's Supp. Disci.                       CR 18-01256-TUC-CKJ (JR)                           55
                      Case 4:18-cr-01256-CKJ-JR Document 75-6 Filed 08/20/19 Page 13 of 30




Dan H. Cooper, Esq.                     U.S. v. Joshua Joel Pratchard
Gov's Supp. Disci.                       CR 18-01256-TUC-CKJ (JR)

                                                                                             56
Case 4:18-cr-01256-CKJ-JR Document 75-6 Filed 08/20/19 Page 14 of 30




                                                                       57
                      Case 4:18-cr-01256-CKJ-JR Document 75-6 Filed 08/20/19 Page 15 of 30




    •




Dan H. Cooper, Esq.                     U.S. v. Joshua Joel Pratchard
Gov's Supp. Disci.                       CR 18-01256-TUC-CKJ (JR)                 -41111110
                                                                                              58
                            Case 4:18-cr-01256-CKJ-JR Document 75-6 Filed 08/20/19 Page 16 of 30




-'
     -"   diP •••• 4gifit




     Dan H. Cooper, Esq.                      U.S. v. Joshua Joel Pratchard
     Gov's Supp. Disci.                        CR 118-01256-TUC-CKJ (JR)
                                                                                                   59
      Case 4:18-cr-01256-CKJ-JR Document 75-6 Filed 08/20/19 Page 17 of 30




Dan H. Coop              U.S. v. Joshua Joel Pratchard
Gov's Supp.               CR 18-011256-TUC-CKJ (JR)
                                                                             60
                      Case 4:18-cr-01256-CKJ-JR Document 75-6 Filed 08/20/19 Page 18 of 30




Dan H. Cooper, Esq.
Gov's Supp. Disci.
                                                                                             61
Case 4:18-cr-01256-CKJ-JR Document 75-6 Filed 08/20/19 Page 19 of 30




                                                                       62
          Case 4:18-cr-01256-CKJ-JR Document 75-6 Filed 08/20/19 Page 20 of 30




HALYARD




                            U.S. V. Joshua Joel Pratchard   •

                             CR 18-01256-TUC-CKJ (JR)

                                                                                 63
                     Case 4:18-cr-01256-CKJ-JR Document 75-6 Filed 08/20/19 Page 21 of 30




an H. Cooper, Esq.                     U.S. v. Joshua Joel Pratchard
ov's Supp. Disci.                       CR 18-01256-TUC-CKJ (JR)
                                                                                            64
Case 4:18-cr-01256-CKJ-JR Document 75-6 Filed 08/20/19 Page 22 of 30




                  U.S. v. Joshua Joel Pratcha
                   CR 18-01256-TUC-CKJ (JR)       I
                                                                       65
Case 4:18-cr-01256-CKJ-JR Document 75-6 Filed 08/20/19 Page 23 of 30




                                                                       66
Case 4:18-cr-01256-CKJ-JR Document 75-6 Filed 08/20/19 Page 24 of 30




                                                                       67
         Case 4:18-cr-01256-CKJ-JR Document 75-6 Filed 08/20/19 Page 25 of 30




Dan H. Cooper, Esq.
Gov's Supp. Disci.

                                                                                68
         Case 4:18-cr-01256-CKJ-JR Document 75-6 Filed 08/20/19 Page 26 of 30




                                                  I   y YACP 1,       41i"
                                                                  Ct in on




Dan H. Cooper, Esq.            U.S. v. Joshua Joel Pratchard
Gov's Supp. Disci.              CR 18-01256-TUC-CKJ (JR)
                                                                                69
Case 4:18-cr-01256-CKJ-JR Document 75-6 Filed 08/20/19 Page 27 of 30




                                   Joel Pratchard
                                  -TUC-CKJ (JR)


                                                                       70
Case 4:18-cr-01256-CKJ-JR Document 75-6 Filed 08/20/19 Page 28 of 30




                                                                       1972


                                                                              71
         Case 4:18-cr-01256-CKJ-JR Document 75-6 Filed 08/20/19 Page 29 of 30




Dan H. Cooper, Esq.           U.S. v. Joshu
Gov's Supp. Disci.             CR 1870125
                                                                                72
                      Case 4:18-cr-01256-CKJ-JR Document 75-6 Filed 08/20/19 Page 30 of 30




Dan H. Cooper, Esq.
Gov's Supp. Disci.


                                                                                             73
